DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 8/28/19 and 1/21/21 have been considered. A copy of form PTO-1449 is attached.
 Drawings
The drawings filed on 8/28/19 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analysis section”, “a calculation section” and “an output section” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claims 1, 3, 4, 5 and 6; the terms “Cp” and “Ap” are not defined.
b. Claim 2, line 2 is not clear, what does applicant means by “mass%”?
	c. Claim 7 dependent from claim 6; therefore, inherit the deficiency of claim 6.
Claim limitations “an analysis section”, “a calculation section” and “an output section” of claim 6 and “computer” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide the details of “an analysis section”, “a calculation section” and “an output section” so as to perform function as now claimed. The computer in claim 7 fails to include enough structure so that to function as the analysis section, calculation section and output section. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-5 are directed to abstract ideas. The claims describe A method for predicting curcumin-dissolubility of a curcumin-containing preparation into body fluid, the method 20 comprising: (1) a stage of performing infrared spectroscopic analysis of a curcumin-containing preparation; (2) a stage of performing curve fitting with respect to an infrared absorption spectrum obtained in stage (1) using a Voigt function; (3) in the curve-fitted infrared absorption spectrum obtained in stage (2), a stage of calculating a ratio (Cp/Ap) of peak intensity Co having the maximum in the range of 1508.00 to 1513.00 cm-1 to peak intensity Ap having the maximum in the range of 1513.50 to 1517.00 cm-1; and (4) a stage of assuming high curcumin-dissolubility into body fluid when the ratio (Cp/Ap) is small.

8. Claims 1, 6 and 8 will be addressed below according to the 2019 Patent Eligibility Guidelines.
Step 1
Claims 3-4 recite a method and claim 5 recites an apparatus.

Step 2A Prong One
The limitations in claims 3-5 “(1) performing infrared spectroscopic analysis of a curcumin-containing preparation (data gathering); (2) performing curve fitting with respect to an infrared absorption spectrum obtained in stage (1) using a Voigt function (metal process because it can be performed in the human mind); (3) in the curve-fitted infrared absorption spectrum obtained in stage (2), a stage of calculating a ratio (Cp/Ap) of peak intensity Co having the maximum in the range of 1508.00 to 1513.00 cm-1 to peak intensity Ap having the maximum in the range of 1513.50 to 1517.00 cm-1 (metal process because it can be performed in the human mind); and (4) assuming high curcumin-dissolubility into body fluid when the ratio (Cp/Ap) is small (metal process because it can be performed in the human mind).

Step 2A Prong Two 
The claims fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
Step 2B
The claims further fail to recite any additional elements that amount to significantly more than the judicial exception.
Claim 5 is seem to recite additional elements such as “computer readable medium storing code”. Merely reciting computer readable medium storing code does not integrate the mental process or mathematic formula into a practical application. Thus, claim 5 is also ineligible under step 2B.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahma et al (“Intermolecular interactions and the release pattern of electrospun curcumin-polyvinyl (pyrrolidone) fiber”, Biological & pharmaceutical Bulletin, Vol.39, no.2)” (of record). 
Regarding claims 1-2; Claims is directed to a curcumin containing preparation comprising curcumin in amorphous state and being substantially free of crystalline curcumin, which is parametrically characterized in terms of the intensities of two peaks in the infrared absorption spectrum following curve fitting by a Voigt function, namely the peak intensity Cp having the maximum in the range of 1508.00 to 1513.00 cm-1 (attributed to the crystalline form) and the peak intensity Ap having the maximum in the range of 1513.50 to 1517.00 cm-1 (attributed to the amorphous form), so that the ratio Cp/Ap is 0.25 or less. However, this spectroscopic characteristic is only an inherent property of curcumin in the amorphous state.
Rahma et al (figures 5,10; tables 1,4) discloses a solid dispersion of curcumin in hydrophilic polymer matrix (PVP) comprising nonionic surfactant (Tween) in form of a fiber prepared by electrospinning. The conversion of curcumin into the amorphous state in the solid dispersion is confirmed by XRD and FTIR and Raman spectroscopy. Conversion of curcumin into the amorphous state results in enhanced in vitro solubility.
In the FTIR spectra, the peak at 1508 cm-1 is identified and assigned to crystalline curcumin; that peak is shown to be shifted to 1513 cm-1 in the amorphous solid dispersion of curcumin with PVP or PVP/Tween. These peaks correspond, within the experimental margin of error (and since the exact peak position depends on the exact composition of the solid dispersion), to peaks Cp and Ap, respectively, as defined in present claims 1-2. Thus, the solid dispersion of curcumin in PVP/Tween disclosed in Rahma et al, wherein curcumin is in amorphous state and the intensity of the peak at 1508 cm-1 is close to zero, intrinsically meets the feature Cp/Ap of less than 0.25 defined in present claims 1-2, irrespective of whether or not the peaks in the FTIR spectrum are subject to curve fitting by a given function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimaldi et al (2017/0258860) discloses a therapeutic and nutritional compositions for functional gastrointestinal disorders and Ronchi et al (2022/0211091) discloses a compositions comprising curcumin and coenzyme Q10. However, these references do not teach step of calculating ratio (Cp/Ap) and step of assuming high curcumin-dissolubility into body or body fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  July 30, 2022